NOTICE OF ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Marc A. Berger (Reg. 44,029) on 03/07/2022.

The application has been amended as follows:

Claim 6 has been amended as follows:
On line 11, “approximate” has been deleted.
On line 16, “approximate” has been deleted.
On line 17, “approximate” has been deleted.

Claim 12 has been amended as follows:
On line 1, “claim 7” has been amended to ---claim 6---
On line 2, “approximate” has been deleted.
Claim 13 has been amended as follows:
On line 1, “claim 7” has been amended to ---claim 6---

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claim 1.
“wherein said sensors comprise at least Atty. Docket No. INAWA.P002PCT/US -3-one inertial cell attached to each of said saddle parts” (claim 1)

The prior art of record of Inawa (WO 2013135697 A1), Johan et al (DE 10242447 A), fail to teach or render obvious a physical exercise apparatus wherein said sensors comprise at least Atty. Docket No. INAWA.P002PCT/US -3-one inertial cell attached to each of said saddle parts; wherein said displaying comprises displaying on the screen a representation of the two saddle parts of the physical exercise apparatus, the user's ischium bearing positions relative to the representation of the two saddle parts, and a representation of the reference position relative to the representation of the two saddle parts. 

Further, Barker et al (US 4,387,925 A) teaches a bicycle seat including two support portions immovably mounted on a support member. Barker et al fails to teach a physical exercise apparatus wherein said sensors comprise at least Atty. Docket No. INAWA.P002PCT/US -3-one inertial cell attached to each of said saddle parts; wherein said displaying comprises displaying on the screen a representation of the two saddle parts of the physical exercise apparatus, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/THAO N DO/Examiner, Art Unit 3784                       

/Megan Anderson/Primary Examiner, Art Unit 3784